Citation Nr: 1410216	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

In December 2011, the Veteran submitted new evidence directly to the Board, and waived initial AOJ review of this evidence.  See December 2011 Hearing Transcript.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss progressively worsens over time and warrants a compensable rating.

At his December 2011 Board Hearing, the undersigned Veteran's Law Judge explained that an August 2010 VA treatment record notes that the Veteran requested a referral to audiology.  In addition, the Veteran testified that he was issued hearing aids from VA in late October or November 2010.  Upon review of the evidence of record, the Board notes that the claims file does not contain any treatment records dated post August 2010 or any documenting an audiology referral or issuance of hearing aids.   Because it appears that there may be outstanding private medical records that may contain information pertinent to the claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, as the Veteran assets that his hearing loss disability progressively worsens, the Veteran should be afforded a new VA examination to assess the current severity of disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA treatment records from August 2010 to the present. 

2.  Schedule the Veteran for a VA audiology examination to assess the current severity of his bilateral hearing loss disability.  The claims folder should be made available to the examiner for review.  

Have the examiner perform all necessary diagnostic testing and evaluation, including testing the hearing acuity in the required frequencies of 1000, 2000, 3000, and 4000 Hertz, performing the necessary Maryland CNC speech recognition, and describing the functional effects of the hearing loss on the Veteran's occupation and daily activities. 

3.  After completing the above action, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


